Case 2:18-cv-01830-MWF-JPR Document 103 Filed 04/22/19 Page 1 of 3 Page ID #:3604




  1   Marc J. Randazza, CA Bar No. 269535
      Alex J. Shepard, CA Bar No. 295058
  2
      RANDAZZA LEGAL GROUP, PLLC
  3   2764 Lake Sahara Drive, Suite 109
      Las Vegas, Nevada 89117
  4
      Telephone: 702-420-2001
  5   ecf@randazza.com
  6
      Attorneys for Defendants,
  7   Infowars, LLC and Free Speech Systems, LLC
  8
  9                  IN THE UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
 10
 11
      MATT FURIE,                                  Case No. 2:18-cv-01830-MWF-JPR
 12
 13                 Plaintiff,                     APPLICATION FOR LEAVE TO
                                                   FILE UNREDACTED VERSION
 14          vs.                                   OF EXHIBIT 1 TO
 15                                                DEFENDANTS’ REPLY IN
      INFOWARS, LLC; FREE SPEECH                   SUPPORT OF MOTION FOR
 16   SYSTEMS, LLC,                                SUMMARY JUDGMENT UNDER
 17                                                SEAL
                    Defendants.
 18                                                Hon. Michael W. Fitzgerald
 19
                                                   Case Filed: March 5, 2018
 20                                                Trial Date: July 16, 2019
 21
 22
 23
 24
 25
 26
 27
                                               -1-
 28                               Application to File Under Seal
                                   2:18-cv-01830-MWF-JPR
Case 2:18-cv-01830-MWF-JPR Document 103 Filed 04/22/19 Page 2 of 3 Page ID #:3605




  1         Pursuant to L.R. 79-5.2.2, Defendants Free Speech Systems, LLC (“FSS”) and
  2   Infowars, LLC (“Infowars”) file their application for leave to file Exhibit 1 to
  3   Defendants’ Reply in Support of their concurrently-filed Motion for Summary
  4   Judgment (the “Reply”) under seal. Exhibit 1 to the Reply is a document designated
  5   as Confidential pursuant to the Protective Order on file in this case (Doc. No. 62).
  6   Specifically, this document is a licensing agreement Plaintiff Matt Furie entered into
  7   with a third party, Momo Entertainment Limited, regarding use of the Pepe the Frog
  8   character.
  9         On April 19, 2019, counsel for the parties conferred regarding the necessity of
 10   filing this designated document under seal, or if redactions would be appropriate.
 11   Counsel for Plaintiff stated that this document did not need to be filed under seal in its
 12   entirety and identified portions of this document to be redacted. Under L.R. 79-
 13   5.2.2(a)-(b), a supporting declaration of counsel for Defendants is attached identifying
 14   the redacted document and efforts made to resolve the issues of redaction and sealing.
 15
 16   Dated: April 22, 2019                    Respectfully submitted,
 17
                                               RANDAZZA LEGAL GROUP, PLLC
 18
 19                                            /s/ Alex J. Shepard
                                               Alex J. Shepard, CA Bar No. 295058
 20
                                               Marc J. Randazza, CA Bar No. 269535
 21                                            2764 Lake Sahara Drive, Suite 109
                                               Las Vegas, NV 89117
 22
 23                                            Attorneys for Defendants,
                                               Infowars, LLC and
 24                                            Free Speech Systems, LLC
 25
 26
 27
                                                -2-
 28                                Application to File Under Seal
                                    2:18-cv-01830-MWF-JPR
Case 2:18-cv-01830-MWF-JPR Document 103 Filed 04/22/19 Page 3 of 3 Page ID #:3606




  1                                                    Case No. 2:18-cv-01830-MWF-JPR
  2                            CERTIFICATE OF SERVICE
  3         I HEREBY CERTIFY that on April 22, 2019, I electronically filed the foregoing
  4   document with the Clerk of the Court using CM/ECF. I further certify that a true and
  5   correct copy of the foregoing document is being served via transmission of Notice of
  6   Electronic Filing generated by CM/ECF.
  7
  8                                                Respectfully submitted,
  9
                                                   /s/ Alex J. Shepard
 10                                                Alex J. Shepard, CA Bar No. 295058
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
                                              -3-
 28                              Application to File Under Seal
                                  2:18-cv-01830-MWF-JPR
